Application to vacate and annul an order of the Supreme Court, New York County unanimously denied and the petiton dismissed without costs and without disbursements. The clerk of the Supreme Court, New York County, is directed to deliver to the payee,. Alphonso Bowens, or his legal representative, the cheek in the amount of $2,250 heretofore deposited with him pursuant to the order of the Supreme Court, New York County, dated September 17, 1974. No opinion. Concur —.Nunez, J. P., Murphy, Steuer, Tilzer and Lane, JJ.